COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00245-CR


STEPHEN DANIEL SHELTON                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12440

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Stephen Daniel Shelton filed a notice of appeal on June 24,

2014, attempting to appeal from the trial court’s July 12, 2013 judgment

convicting him of evading arrest. On June 26, 2014, we notified Shelton of our

concern that we lack jurisdiction over the appeal because the notice of appeal

was not timely filed. See Tex. R. App. P. 25.2(b), 26.2(a). We informed Shelton


      1
      See Tex. R. App. P. 47.4.
that unless he or any party desiring to continue the appeal filed with the court, on

or before July 7, 2014, a response showing grounds for continuing the appeal,

the appeal would be dismissed. See Tex. R. App. P. 42.3(a), 44.3; Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). We have not received a

response. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 31, 2014




                                         2